Citation Nr: 1234170	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  06-20 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1969 to February 1971 and from August 1980 to May 1992.  He also served in the Naval Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2009, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  In November 2009, the Board remanded the issues noted on the first page of this decision for additional information.  The issues of entitlement to service connection for hearing loss and tinnitus were also remanded at that time and while the case was in remand status service connection for those issues was granted.  The remaining issues have been returned to the Board for appellate review. 

The Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the RO requested the records indicated in the remand and the Veteran was examined.  The examinations provided an adequate basis for determinations in this claim.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat, and his in-service stressor is not combat related. 

2.  A valid diagnosis of PTSD based upon a verified stressor is not of record, nor is any other acquired psychiatric disorder shown to be the result of military service.

3.  The competent and probative evidence of record preponderates against a finding that the Veteran has a current psychiatric disability to include PTSD.  

4.  The competent and probative evidence of record preponderates against a finding that the Veteran's right shoulder disorder was noted in service or within the first post service year; his right shoulder disorder is not shown to be related to service. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder to include post-traumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).   

2.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; West 2002); 38 C.F.R. § 3.102, 3.303, 307, 3.309. (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm. Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the VCAA duty to notify as to the issue of entitlement to service connection for a right shoulder disorder was satisfied by way of a letter sent to the Veteran in November 2003 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  As to the issue regarding service connection for a psychiatric disorder to include PTSD, a letter was sent in March 2006.  This letter was after the May 2005 rating action denying the claim.  Thus the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a March 2006 letter sent to the Veteran that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, and a supplemental statement of the case was issued thereafter.  Consequently, the Board finds that the duty to notify has been satisfied.    

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims. The Veteran has not cited any treatment records that need be obtained.  In December 2010, the Veteran underwent VA examinations and opinions, and the Board finds that the VA examinations were adequate.  They included a review of the claims folder and a history obtained from the Veteran.  Examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination reports are therefore adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  In this regard, in July 2011, the RO issued a Formal Finding on the Unavailability of reserve service treatment records.  The Veteran was informed of this.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as arthritis and a psychosis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998). 

Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  VAOPGCPREC 12-99.   

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994). 

The provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor(s) if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressor(s), VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service (in the absence of clear and convincing evidence to the contrary), (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's PTSD symptoms have been medically-related to the in-service stressor by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted. 

For the purpose of this regulation, "fear of hostile military of terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation and etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 


A Psychiatric Disorder to Include PTSD

The record reflects that despite the Veteran's contentions, there has been no showing of competent medical evidence of any current psychiatric disability.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  Thus, there is no competent evidence to show that the Veteran has a current psychiatric disorder at the present time or at any time since the claim was filed. 

Review of the Veteran's service treatment records reveals no evidence of complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder, including PTSD.  There is also no evidence that he was diagnosed with a psychosis within the one-year period following service.

A review of post-service treatment records reveals that the Veteran was seen at the Vet Center in June 2005 and an Intake was conducted.  He reported that he was injured in a shipboard explosion while in the Navy.  He stated that he did not have any significant PTSD symptoms as a result of the explosion and no psychiatric diagnosis was entered.  In December 2005, PTSD symptoms was the finding.   

VA outpatient records show that in May 2006, the Veteran stated that in July 1982, he was involved in an accident aboard ship due to a mistake in the fuel intake.  The Axis I finding was, screening for depression.  

The Veteran was examined by VA in July 2006.  The claims file was reviewed.  He reported having dreams about an explosion which occurred in service.  The examiner found no Axis I diagnosis and also reported that the Veteran has not received treatment for PTSD and he did not meet the diagnostic criteria for PTSD.  

VA outpatient records show that in September 2006 the Veteran was examined and the examiner found that the Veteran had possible social phobia.  

The Veteran was examined by VA in December 2010.  The claims file was reviewed.  The Veteran was examined.  It was noted that there was no current treatment for a mental disorder.  There was no Axis I diagnosis.  The examiner stated that the Veteran did not have stress, anxiety or nightmares and that the Veteran does not have a diagnosable mental disorder.  The examiner stated that the Veteran said that he had been told that when he got to the point of seeing a psychiatrist he should break down and start crying and have a mental breakdown so he will get disability, but that he really did not have any mental problems.  

Based on a review of the complete evidence of record, the Board concludes that a preponderance of the probative evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

In this regard, the Board finds the most probative evidence to be the December 2010 VA evaluation report from the VA psychiatrist noted above.  Further the Veteran has stated to the examiner that he did not have a mental disorder and none has been confirmed in the record.  Based on his statements, the Board concludes that his claimed PTSD symptomatology is not credible.

In this respect, the Board has taken into consideration the new regulation of 38 C.F.R. § 3.304(f) , which states that, provided the claimed stressor is consistent with the places, types and circumstances of his service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor(s).  Id.  However, here the inservice stressor of an explosion aboard ship is verified.  In this case, the fact remains that no medical professionals who examined the Veteran ever diagnosed him with PTSD or any other acquired psychiatric disorders.  

The Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, without a current diagnosis of a mental disorder to include PTSD, there may be no service connection for the claimed disorder in this case.  No other acquired psychiatric disorder is shown to have been incurred in or aggravated by military service.

In summary, and for the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

A Right Shoulder Disorder

The Veteran claims that he injured his right shoulder in service when he was treated for injuries resulting from an explosion aboard ship in service.  His service treatment records show that in July 1982, he was treated for burns on the right arm and pain in the left elbow after an explosion.  Right shoulder complaints were not noted.  His service separation examination in 1992 showed no right shoulder complaints.  

Service records, private medical records and VA records have been reviewed.  When the Veteran was examined by VA in March 2005, no right shoulder disorder was found.  A private MRI in March 2008 found mild tendinosis of the right supraspinatus tendon without rotator cuff tear; degenerative labrum; and suspected small subchondral cyst glenoid fossa and right humeral head without evidence of metastasis.  

The Veteran was examined by VA in December 2010.  The claims file was reviewed and the Veteran was examined.  The examiner noted that there was no mention in the service treatment records of a right shoulder disorder, to include the September 1992 separation physical.  The Veteran reported that the onset of right shoulder pain was following an accident in service aboard ship.  He stated that the right shoulder was not initially addressed but that he had pain.  He stated that he did not notice pain again until following the excision of skin cancer to the right shoulder in 2007 or 2008.  X-rays showed moderate osteoarthritis of the acromioclavicular joint manifested by joint space narrowing and sclerosis.  There was minimal osteoarthritis of the glenohumeral joint.  The diagnosis was degenerative joint disease of the right shoulder with impingement.  The examiner opined that the right shoulder disorder was not caused by or the result of the explosion previously described.  The rationale was that degenerative changes consistent with the Veteran's examination, X-rays, and MRI are common in the general population at his age, irrespective of military service.  It was noted that an event such as the explosion, resulting in a traumatized shoulder could contribute to the condition but that the service records do not indicate that the Veteran was having difficulty with shoulder surrounding the time of the accident and up to his discharge.  It was stated that in fact he reported that he did not have resumption of his pain until he had his skin cancer surgery in 2007.  The examiner stated that no clear causal relationship can be derived from the historical and physical evidence reviewed.  

A right shoulder disorder has been diagnosed.  However, this alone is not sufficient to establish service connection for the disability.  The Veteran must still show that the disorder was incurred or aggravated in service or is etiologically related to active military service.  In that regard, the Board notes that the service treatment records show that show no report or finding of right shoulder complaints, diagnosis or treatment and arthritis is not shown within the first post service year; however, a lack of evidence showing the Veteran had right shoulder problems during service is not fatal to his claim.  The critical question is whether his disorder is causally related to service.  In that regard, the Board notes that on VA examination in December 2010, the examiner found in the negative.  This was based on a review of the record and examination of the Veteran.  Complete rationale was provided.  The Board notes that there is no competent evidence to the contrary.  Thus, based on the VA examiner's opinion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's right shoulder disorder had an onset in or is related to active duty service. 

Full consideration has been given to the Veteran's own assertions that he has a right shoulder disorder which is related to service; and he is competent to report this.   However, the Veteran is a layperson, and as such he has no competence to render a medical opinion on diagnosis or etiology of a condition.  Espiritu v. Derwinski, supra.  While lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation, the Board finds no basis for concluding that a lay person would be capable of discerning what disorder(s) any right shoulder complaints represented, in the absence of specialized training, which the Veteran in this case has not established.  Jandreau v. Nicholson, supra; see Buchanan v. Nicholson, supra. 

Further, to the extent that the Veteran's statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis of a right shoulder disorder until many years after service weighs heavily against any claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required. Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  And the Board notes that his statements during his recent VA examination in December 2010 contradict any statement regarding continuing symptoms since service since he stated the pain did not begin until 2007.  He testified that he had no treatment during his years in the Reserve and that treatment did not begin until 2004.   Thus the Board finds him not credible.  

The preponderance of the evidence is against the claim. The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim. 


ORDER

Service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) is denied.  

Service connection for a right shoulder disorder is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


